Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,459,578. Although the claims at issue are not identical, they are not patentably distinct from each other because all aspects of the current claim are wholly encompassed by and thus anticipated by the patented claim, as seen by the chart below.
Claims of the Instant Application
Patented Claims of 10,459,578
2. An information processing apparatus comprising: 

a processor configured to: determine a first three-dimensional set of coordinates to output a first image; control output of the first image in a three-dimensional space according to the first three-dimensional set of coordinates, 


the first image including a plurality of selectable items; 

acquire, in response to detection of a user's hand performing a first gesture corresponding to selection of an item from the plurality of selectable items,

 a user selection result corresponding to the selected item; and 

determine a second three-dimensional set of coordinates to output a second image corresponding to the selected item; control output of the second image in the three-dimensional space according to the second three-dimensional set of coordinates, wherein a position of the second image is associated with a position of the user's hand.












17. A method comprising: outputting, by 


determining, by a processor, a first three-dimensional set of coordinates to output a first image; controlling, by the processor, output of the first image in a three-dimensional space according to the first three-dimensional set of coordinates, the first image including a plurality of selectable items; 

acquiring, by the processor, in response to detection of a user's hand performing a first gesture corresponding to selection of an item from the plurality of selectable items, a user selection result corresponding to the selected item; 


determining, by the processor, a second three-dimensional set of coordinates to output a second image corresponding to the selected item; controlling, by the processor, output of the second image in the three-dimensional space according to the second three-dimensional set of coordinates, wherein a position of the second image is associated with a position of the user's hand.











21.  A non-transitory computer-readable medium having stored thereon a computer-readable program to: 

determine a first three-dimensional set of coordinates to output a first image; control output of the first image in a three-dimensional space according to the first three-dimensional set of coordinates, the first image including a plurality of selectable items; 

acquire, in response to detection of a user's hand performing a first gesture corresponding to selection of an item from the plurality of selectable items, a user selection result corresponding to the selected item; and



determine a second three-dimensional set of coordinates to output a second image corresponding to the selected item; control output of the second image in the three-dimensional space according to the second three-dimensional set of coordinates, wherein a position of the second image is associated with a position of the user's hand.


1. An information processing apparatus comprising:

a processor configured to: output a first image superimposed on first portion of a three-dimensional space; 







acquire a first result of detection of a first user operation with a user's hand; 






output a second image at a position associated with the first user operation based on the first result of detection, the second image being associated with the first image and superimposed on a second portion of the three-dimensional space; 




acquire a second result of detection of a second user operation with the user's other hand, the second user operation being associated with the position of the second image; and control a change to the second image based on the second result of detection.




1. An information processing apparatus comprising:

a processor configured to: output a first image superimposed on first portion of a three-dimensional space; 





acquire a first result of detection of a first user operation with a user's hand; 






output a second image at a position associated with the first user operation based on the first result of detection, the second image being associated with the first image and superimposed on a second portion of the three-dimensional space; 






acquire a second result of detection of a second user operation with the user's other hand, the second user operation being associated with the position of the second image; and control a change to the second image based on the second result of detection.


1. An information processing apparatus comprising:


a processor configured to: output a first image superimposed on first portion of a three-dimensional space; 




acquire a first result of detection of a first user operation with a user's hand; 






output a second image at a position associated with the first user operation based on the first result of detection, the second image being associated with the first image and superimposed on a second portion of the three-dimensional space; 



acquire a second result of detection of a second user operation with the user's other hand, the second user operation being associated with the position of the second image; and control a change to the second image based on the second result of detection.



Claims 2, 17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,120,505. Although the claims at issue are not identical, they are not patentably distinct from each other because all aspects of the current claim are wholly encompassed by and thus anticipated by the patented claim, as seen by the chart below.
Claims of the Instant Application
Patented Claims of 10,120,505
2. An information processing apparatus comprising: 

a processor configured to: determine a first three-dimensional set of coordinates to output a first image; control output of the first image in a three-dimensional space according to the first three-dimensional set of coordinates, 


the first image including a plurality of selectable items; 

acquire, in response to detection of a user's hand performing a first gesture corresponding to selection of an item from the plurality of selectable items,

 a user selection result corresponding to the selected item; and 

determine a second three-dimensional set of coordinates to output a second image corresponding to the selected item; control output of the second image in the three-dimensional space according to the second three-dimensional set of coordinates, wherein a position of the second image is associated with a position of the user's hand.







17. A method comprising: outputting, by 


determining, by a processor, a first three-dimensional set of coordinates to output a first image; controlling, by the processor, output of the first image in a three-dimensional space according to the first three-dimensional set of coordinates, the first image including a plurality of selectable items; 

acquiring, by the processor, in response to detection of a user's hand performing a first gesture corresponding to selection of an item from the plurality of selectable items, a user selection result corresponding to the selected item; 


determining, by the processor, a second three-dimensional set of coordinates to output a second image corresponding to the selected item; controlling, by the processor, output of the second image in the three-dimensional space according to the second three-dimensional set of coordinates, wherein a position of the second image is associated with a position of the user's hand.









21.  A non-transitory computer-readable medium having stored thereon a computer-readable program to: 

determine a first three-dimensional set of coordinates to output a first image; control output of the first image in a three-dimensional space according to the first three-dimensional set of coordinates, the first image including a plurality of selectable items; 

acquire, in response to detection of a user's hand performing a first gesture corresponding to selection of an item from the plurality of selectable items, a user selection result corresponding to the selected item; and





determine a second three-dimensional set of coordinates to output a second image corresponding to the selected item; control output of the second image in the three-dimensional space according to the second three-dimensional set of coordinates, wherein a position of the second image is associated with a position of the user's hand.

1. An information processing apparatus comprising:

 a processor configured to: output a first information to display a first image over a first object in a three-dimensional space; 







acquire a first result of detection of a first user operation; generate a second image associated with the first image based on the first result; 





output a second information to display the second image at a position associated with a user's hand; 





acquire a second result of detection of a second user operation to the second image; and control to change the second image based on the second result, wherein the second user operation is operated by a second object.

1. An information processing apparatus comprising:

 a processor configured to: output a first information to display a first image over a first object in a three-dimensional space; 





acquire a first result of detection of a first user operation; generate a second image associated with the first image based on the first result; 





output a second information to display the second image at a position associated with a user's hand; 








acquire a second result of detection of a second user operation to the second image; and control to change the second image based on the second result, wherein the second user operation is operated by a second object.

1. An information processing apparatus comprising:


 a processor configured to: output a first information to display a first image over a first object in a three-dimensional space; 




acquire a first result of detection of a first user operation; generate a second image associated with the first image based on the first result; 



output a second information to display the second image at a position associated with a user's hand; 










acquire a second result of detection of a second user operation to the second image; and control to change the second image based on the second result, wherein the second user operation is operated by a second object.





Claims 2, 17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,727,173. Although the claims at issue are not identical, they are not patentably distinct from each other because all aspects of the current claim are wholly encompassed by and thus anticipated by the patented claim, as seen by the chart below.

Claims of the Instant Application
Patented Claims of 9,727,173
2. An information processing apparatus comprising: 

a processor configured to: determine a first three-dimensional set of coordinates to output a first image; control output of the first image in a three-dimensional space according to the first three-dimensional set of coordinates, 


the first image including a plurality of selectable items; 

acquire, in response to detection of a user's hand performing a first gesture corresponding to selection of an item from the plurality of selectable items,

 a user selection result corresponding to the selected item; and 




determine a second three-dimensional set of coordinates to output a second image corresponding to the selected item; control output of the second image in the three-dimensional space according to the second three-dimensional set of coordinates, wherein a position of the second image is associated with a position of the user's hand.




17. A method comprising: outputting, by 


determining, by a processor, a first three-dimensional set of coordinates to output a first image; controlling, by the processor, output of the first image in a three-dimensional space according to the first three-dimensional set of coordinates, the first image including a plurality of selectable items; 

acquiring, by the processor, in response to detection of a user's hand performing a first gesture corresponding to selection of an item from the plurality of selectable items, a user selection result corresponding to the selected item; 




determining, by the processor, a second three-dimensional set of coordinates to output a second image corresponding to the selected item; controlling, by the processor, output of the second image in the three-dimensional space according to the second three-dimensional set of coordinates, wherein a position of the second image is associated with a position of the user's hand.



21.  A non-transitory computer-readable medium having stored thereon a computer-readable program to: 

determine a first three-dimensional set of coordinates to output a first image; control output of the first image in a three-dimensional space according to the first three-dimensional set of coordinates, the first image including a plurality of selectable items; 

acquire, in response to detection of a user's hand performing a first gesture corresponding to selection of an item from the plurality of selectable items, a user selection result corresponding to the selected item; and





determine a second three-dimensional set of coordinates to output a second image corresponding to the selected item; control output of the second image in the three-dimensional space according to the second three-dimensional set of coordinates, wherein a position of the second image is associated with a position of the user's hand.

1. An information processing apparatus comprising: 

a processor configured to: control a projector unit to project a first image toward a target; 








acquire a result of detection of an object designating a portion of the first image; 



and generate, in accordance with the result of detection, 




a second image associated with the first image for projection toward the object, wherein the object is a hand, and wherein the second image is projected towards and on a surface of the hand, simultaneously with the first image being projected toward the target.





1. An information processing apparatus comprising: 

a processor configured to: control a projector unit to project a first image toward a target; 







acquire a result of detection of an object designating a portion of the first image; 





and generate, in accordance with the result of detection, 

a second image associated with the first image for projection toward the object, wherein the object is a hand, and wherein the second image is projected towards and on a surface of the hand, simultaneously with the first image being projected toward the target.






1. An information processing apparatus comprising: 


a processor configured to: control a projector unit to project a first image toward a target; 





acquire a result of detection of an object designating a portion of the first image; 





and generate, in accordance with the result of detection, 

a second image associated with the first image for projection toward the object, wherein the object is a hand, and wherein the second image is projected towards and on a surface of the hand, simultaneously with the first image being projected toward the target.

.


Claim Rejections - 35 USC § 112
Claims 2-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 for example, similar new matter exists in independent claims 17 and 21, sets forth the following: 
a first three-dimensional set of coordinates to output a first image; control output of the first image in a three-dimensional space according to the first three-dimensional set of coordinates . . . determine a second three-dimensional set of coordinates to output a second image corresponding to the selected item; control output of the second image in the three-dimensional space according to the second three-dimensional set of coordinates

The instant specification does not disclose three-dimensional (3D) set(s) of coordinates or space as recited by the claims.  The only mention of 3D can be found in [0073] which states the following:
The CPU 110 can also detect a hand movement on the projection surface 102A three-dimensionally by the detection of the area of the hand and the calculation of the distance from the projection surface 102A to the hand at regular time intervals and can also detect gesture operations such as touching, tapping, dragging, flicking and so on. (emphasis added)

The instant specification only briefly mentions 3D and when it does in [0073] it is disclosing detecting “a hand movement on the projection surface 102A three-dimensionally by the detection of the area of the hand”.  As a result, written description of three-dimensional (3D) set(s) of coordinates or space as set forth in the claims is lacking and was not described in the specification in such a way as to reasonably convey to a skilled artisan at the time the application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-3, 7-8, 12-14 and 17-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wellner (US 5,511,148).

As per claim 2 Wellner depicts in figures 6a-6f and  discloses:   An information processing apparatus comprising: a processor 10 configured to: determine a first three-dimensional set of coordinates to output a first image 4; control output of the first image 4 in a three-dimensional space according to the first three-dimensional set of coordinates, the first image including a plurality of selectable items 22,24 & 28; { [column 14, line 62 through column 15, line 6] A further possible technique solves this problem by storing information about the positions in the source document 4 of the part(s) to be copied, by means of image recognition techniques and the use of document descriptors. The document is then put through a scanner 12, which can be a high resolution (e.g. 24 dots/mm; 600 dots/inch) scanning machine, and this position information is used to determine what parts of the scanned image to use in the eventual copy. With this technique, the user interacts with the documents at the lower (camera) resolution, but the finished product is constructed from higher (scanner) resolution images.} acquire, in response to detection of a user's hand 18 { figures 6a-6f }  performing a first gesture corresponding to selection of an item from the plurality of selectable items 22,24 & 28 { [column 13, lines 9-12] The user selects a FIG. 22 on the book page 4 by first touching his two index fingers together at the top right hand corner of the FIG. 22: the system recognizes this as a gesture for starting a selection}, a user selection result 22,24 & 28 corresponding to the selected item; determine a second three-dimensional set of coordinates to output a second image 20 corresponding to the selected item; control output of the second image 20 in the three-dimensional space according to the second three-dimensional set of coordinates, wherein a position of the second image 20 is associated with a position of the user's hand 18.

As per claim 3 Wellner figures 6a-6f and discloses:   The information processing apparatus of claim 2, wherein the processor 10 is further configured to superimpose the second image 20 and the first image 4 in the three-dimensional space by projection of the second image 20. { [column 9, lines 21-26]  Projection from above provides similar capabilities to a large flat display screen, but it has the key advantage that computer-generated images 21 can be superimposed onto paper documents 4. This is necessary for creating merged paper and electronic documents, and for providing feedback when making selections 22, 28, 31 (see below) on paper. }

As per claim 7 Wellner figures 6a-6f and discloses:   The information processing apparatus of claim 2, wherein the processor 10 is further configured to perform hand detection processing for detection of the user's hand 18 performing the first gesture and detection of the position of the user's hand 18. { [column 13, lines 9-12] The user selects a FIG. 22 on the book page 4 by first touching his two index fingers together at the top right hand corner of the FIG. 22: the system recognizes this as a gesture for starting a selection}

As per claim 8 Wellner discloses:   The information processing apparatus of claim 2, wherein the processor 10 is further configured to control an outputted position of the second image 20 to follow the detected position of the user's hand 18 in the three-dimensional space. { [column 13, lines 9-12] The user selects a FIG. 22 on the book page 4 by first touching his two index fingers together at the top right hand corner of the FIG. 22: the system recognizes this as a gesture for starting a selection}

As per claim 12 Wellner figures 6a-6f and discloses:   The information processing apparatus of claim 2, wherein the processor 10 is further configured to, in response to detection of a user's hand 18 performing a second gesture {Note: figures 6a-6f depict multiple gestures performed by the user} while the second image 20 is being outputted, output a third image {Note: figures 6a-6f depict multiple images within image 20} in the three-dimensional space. { [column 13, lines 9-12] The user selects a FIG. 22 on the book page 4 by first touching his two index fingers together at the top right hand corner of the FIG. 22: the system recognizes this as a gesture for starting a selection}

As per claim 13 Wellner figures 6a-6f and discloses:   The information processing apparatus of claim 12, wherein the processor 10 is further configured to simultaneously output both the second image 20 and the third image in the three-dimensional space. {Note: figures 6a-6f depict multiple images within image 20}

As per claim 14 Wellner figures 6a-6f and discloses:   The information processing apparatus of claim 12, wherein the processor 10 is configured to: control an outputted position of the second image 20 to follow the detected position of the user's hand 18 in the three-dimensional space; and control an outputted position of the third image {Note: figures 6a-6f depict multiple images within image 20} to remain stationary in the three-dimensional space as the user's hand 18 moves. { [column 13, lines 9-12] The user selects a FIG. 22 on the book page 4 by first touching his two index fingers together at the top right hand corner of the FIG. 22: the system recognizes this as a gesture for starting a selection}

As per claim 17 Wellner discloses:   A method comprising: determining, by a processor 10, a first three-dimensional set of coordinates to output a first image 4; controlling, by the processor 10, output of the first image 4 in a three-dimensional space according to the first three-dimensional set of coordinates, the first image including a plurality of selectable items 22,24 & 28; { [column 14, line 62 through column 15, line 6] A further possible technique solves this problem by storing information about the positions in the source document 4 of the part(s) to be copied, by means of image recognition techniques and the use of document descriptors. The document is then put through a scanner 12, which can be a high resolution (e.g. 24 dots/mm; 600 dots/inch) scanning machine, and this position information is used to determine what parts of the scanned image to use in the eventual copy. With this technique, the user interacts with the documents at the lower (camera) resolution, but the finished product is constructed from higher (scanner) resolution images.}; acquiring, by the processor 10, in response to detection of a user's hand 18 { figures 6a-6f } performing a first gesture corresponding to selection of an item from the plurality of selectable items 22,24 & 28, { [column 13, lines 9-12] The user selects a FIG. 22 on the book page 4 by first touching his two index fingers together at the top right hand corner of the FIG. 22: the system recognizes this as a gesture for starting a selection} a user selection result 22,24 & 28 corresponding to the selected item; determining, by the processor, a second three-dimensional set of coordinates to output a second image corresponding to the selected item; controlling, by the processor 10, output of the second image 20 in the three-dimensional space according to the second three-dimensional set of coordinates, wherein a position of the second image 20 is associated with a position of the user's hand 18.

As per claim 18 Wellner figures 6a-6f and discloses:   The method of claim 17, wherein outputting the second image 20 comprises controlling an outputted position of the second image 20 to follow the detected position of the user's hand 18 in the three- dimensional space. { [column 13, lines 9-12] The user selects a FIG. 22 on the book page 4 by first touching his two index fingers together at the top right hand corner of the FIG. 22: the system recognizes this as a gesture for starting a selection}

As per claim 19 Wellner figures 6a-6f and discloses:   The method of claim 17, further comprising outputting, by the processor 10, a third image {Note: figures 6a-6f depict multiple images within image 20} in the three-dimensional space in response to detection of a user's hand 18 performing a second gesture {Note: figures 6a-6f depict multiple gestures performed by the user} while the second image 20 is being outputted. { [column 13, lines 9-12] The user selects a FIG. 22 on the book page 4 by first touching his two index fingers together at the top right hand corner of the FIG. 22: the system recognizes this as a gesture for starting a selection}

As per claim 20 Wellner discloses:   The method of claim 19, wherein outputting the second image 20 comprises controlling an outputted position of the second image 20 to follow the detected position of the user's hand 18 in the three- dimensional space, and wherein outputting the third image {Note: figures 6a-6f depict multiple images within image 20} comprises controlling an outputted position of the third image to remain stationary in the three-dimensional space as the user's hand 18 moves. { [column 13, lines 9-12] The user selects a FIG. 22 on the book page 4 by first touching his two index fingers together at the top right hand corner of the FIG. 22: the system recognizes this as a gesture for starting a selection}

As per claim 21 Wellner figures 6a-6f and discloses:   A non-transitory computer-readable medium having stored thereon a computer-readable program to: determine a first three-dimensional set of coordinates to output a first image 4; control output of the first image 4 in a three-dimensional space according to the first three-dimensional set of coordinates, the first image 4 including a plurality of selectable items 22,24 & 28; { [column 14, line 62 through column 15, line 6] A further possible technique solves this problem by storing information about the positions in the source document 4 of the part(s) to be copied, by means of image recognition techniques and the use of document descriptors. The document is then put through a scanner 12, which can be a high resolution (e.g. 24 dots/mm; 600 dots/inch) scanning machine, and this position information is used to determine what parts of the scanned image to use in the eventual copy. With this technique, the user interacts with the documents at the lower (camera) resolution, but the finished product is constructed from higher (scanner) resolution images.}; acquire, in response to detection of a user's hand 18 { figures 6a-6f } performing a first gesture corresponding to selection of an item from the plurality of selectable items 22,24 & 28, { [column 13, lines 9-12] The user selects a FIG. 22 on the book page 4 by first touching his two index fingers together at the top right hand corner of the FIG. 22: the system recognizes this as a gesture for starting a selection},  a user selection result 22,24 & 28 corresponding to the selected item; determine a second three-dimensional set of coordinates to output a second image corresponding to the selected item; control output of the second image 20 in the three-dimensional space according to the second three-dimensional set of coordinates, wherein a position of the second image 20 is associated with a position of the user's hand 18.

As per claim 22 Wellner figure 1 and discloses:   The information processing apparatus of claim 2, wherein the first three- dimensional set of coordinates includes a first depth coordinate indicating a distance between a projection source 8 of the first image and a target position.  { figure 1 }

As per claim 23 Wellner figure 1 and discloses:   The information processing apparatus of claim 22, wherein the second three-dimensional set of coordinates includes a second depth coordinate indicating a distance between the projection source 8 of the second image and the user's hand 18. { figure 1 }

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5-6, 9-11 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wellner (US 5,511,148).  Wellner discloses the claimed invention. See rejection supra.

Regarding claim 5 Wellner is silent at to:   The information processing apparatus of claim 2, wherein the first gesture is a tapping gesture.  Regarding claim 6 Wellner is silent as to:   The information processing apparatus of claim 5, wherein the tapping gesture is a tapping gesture of an index finger of the user's hand 18.  With respect to claims 5 and 6:  Official notice is taken of the fact that a tapping gesture of an index finger is notoriously old and well known in the display / user input art.   {  Note: the common knowledge / well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the information processing apparatus of Wellner with a tapping gesture of an index finger as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was made would have been motivated to provide an information processing apparatus with a tapping gesture of an index finger to provide a common, standard, user-friendly and simple means for the user to select an item displayed.

Regarding claim 9 Wellner is silent as to:   The information processing apparatus of claim 2, wherein the first image 4 includes a color palette.  Regarding claim 10 Wellner is silent as to:   The information processing apparatus of claim 9, wherein the plurality of selectable items 22,24 & 28 of the first image 4 are a plurality of selectable colors.  Regarding claim 11 Wellner is silent as to:   The information processing apparatus of claim 10, wherein a color of the second image 20 corresponds to a color of the selected item.  Regarding claim 15 Wellner is silent as to:   The information processing apparatus of claim 12, wherein the second image 20 is a color box, and wherein the third image is a line having a same color as the color box.  With respect to claims 9-11 and 15:  Official notice is taken of the fact that images including a color, a color palette, a plurality of selectable colors is notoriously old and well known in the display art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the information processing apparatus of Wellner with images including a color, a color palette, a plurality of selectable colors as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was made would have been motivated to provide an information processing apparatus with images including a color, a color palette, a plurality of selectable colors to provide a visually pleasing and a visual categorizing means for the user thereby enhancing the user experience and interaction.

As per claim 16 Wellner discloses:   The information processing apparatus of claim 15, wherein the second gesture {Note: figures 6a-6f depict multiple gestures performed by the user} is a dragging gesture. { [column 13, lines 9-12] The user selects a FIG. 22 on the book page 4 by first touching his two index fingers together at the top right hand corner of the FIG. 22: the system recognizes this as a gesture for starting a selection}

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. Applicant asserts the following in the paragraph bridging pages 1 and 2:
Wellner does not disclose or otherwise suggest determining a first three-dimensional set of coordinates to output a first image, and controlling output of the first image in a three-dimensional space according to the first three-dimensional set of coordinates. Furthermore, Wellner does not disclose or otherwise suggest determining a second three-dimensional set of coordinates to output a second image corresponding to the selected item, and controlling output of the second image in the three- dimensional space according to the second three-dimensional set of coordinates. Accordingly, Applicant submits that claim 2 is not anticipated or otherwise obvious in view of Wellner.

As stated supra, the instant specification lacks written description of the new limitations in the amended claims.  Also, Wellner clearly shows in figure 1 first and second images 4 & 20 in a three-dimensional space according to sets of three-dimensional coordinates which correlate to images 4 & 20 projected by source 8 on surface 2.  Therefore, contrary to applicant’s assertion, Wellner does anticipated the claimed invention with respect to claims 2-3, 7-8, 12-14 and 17-23 and with respect to claims 5-6, 9-11 and 15-16 the claimed invention is obvious in view of Wellner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd